DETAILED ACTION
This Action is in consideration of the Applicant’s response on March 24, 2021.  Claims 1, 9, and 17 are amended by the Applicant.  Claims 2, 10, and 18 were previously canceled.  Claims 1, 3 – 9, 11 – 17, and 19 – 24, where Claims 1, 9, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3 – 9, 11 – 17, and 19 – 24 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a method for retrieving data from a data source external to the blockchain network comprising a user device generating a request for data comprising plaintext data and encrypted data, wherein the request is generated by generating a first hash value of the plaintext data, concatenating access data and the first hash value to generate a concatenated data, and encrypting the concatenated data using a public key of the relay system, wherein the relay system is external to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492